Allowance

This communication is in response to communication filed on 5/28/2021.
Claims 1-4, 6-12 and 14-16 are allowed.
Best U. S cited reference (s):
Dresden, US Pub No: 2011/007, 1910 A1 teaches: The method is for routing a customer call placed in response to an advertisement. An advertisement including a telephone number is placed on the Internet to enable a customer to view the advertisement over the Internet. The customer may then place a telephone call via a telephone or the Internet. A routing device routes the telephone call to a particular vendor. The particular vendor, to which the call is routed, is selected based on a bid made to a provider of the phone number.
Gonen et al, US Pub No: 2016/0196,586 A1 teaches:  A process for dynamic routing of customer contacts to call recipients includes establishing accounts in a call recipient contact system for a plurality of call recipients. The plurality of call recipients are permitted to bid against one another for providing goods and/or services to a customer. A contact list is created and call recipients are ranked from a lowest bidding call recipient to a highest bidding call recipient. The contact is received from a customer and routed to the lowest bidding call recipient on the contact list. The call recipient account receiving the contact and fulfilling the transaction is credited an amount bid by the call recipient. 
Moore, US Pat No: 7,200,566 B2 teaches: A system and method of conducting commercial activities such as an auction in a rather localized area (such as a shopping mall). Potential consumers located in the local area have a mobile wireless communications device (for example, a smart cellular phone or a 2-way radio or a Bluetooth communication device) including a set of stored instructions allowing the device to be programmed with a set of desired transactions and preferences such as the brands or transaction types which the consumer prefers. Merchants are connected to receive a communication from the communications device and respond to the desired transaction and preferences by proposing goods or services at specific terms such as price. The mobile wireless communications device associated with the potential consumer has the potential to receive communications from merchants (either directly or through an intermediate system) and to transmit a communication back to the merchant indicating the potential offer so that a merchant can revise or improve the offer. In this way, local merchants can be aware of the offers that a consumer receives and can improve on those offers to secure the potential consumer's business. While the actual transaction may be conducted in person at the merchant, one can envision a system where the transaction is completed through the wireless communication system with the payment occurring through charge or other electronic transaction and the delivery of the goods or service through conventional delivery channels.
Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1  recites the limitations  of: A communications routing system comprising: a routing engine configured to manage Voice over Internet Protocol (VoIP) communications events between a plurality of communications devices using respective VoIP telephone numbers; an account database storing a plurality of unique associations between user accounts of users and the VoIP telephone numbers; a cost database storing a cost of the communications events for the user accounts; a revenue database storing a revenue of presented advertisements associated with the user accounts; a prediction engine configured to, for each of the user accounts: generate a predicted cost of the communications events using a gamma- gamma cost model; generate a predicted revenue of the presented advertisements using a gamma-gamma revenue model; determine an upper revenue confidence bound representing a revenue threshold percentile of an inverse gamma revenue distribution; determine a lower cost confidence bound representing a cost threshold percentile of an inverse gamma cost distribution; generate a margin based on the predicted cost and the predicted revenue and a difference between the upper revenue confidence bound and the 2lower cost confidence bound; and when the margin for a given user account is below a margin threshold, restrict a status associated with the given user account.
Therefore, the combination of claims 1-4, 6-12 and 14-16 presented here are clearly novel, non-obvious and allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682